HUGHES, J.
Epitomized Opinion
•■ Ratcliffe brought an action against'C. E. Young & Son, a partnership, of which the defendant, Curtis E. Young was a member, and in that case no personal service was had for the' r'eason that the partnership and all its member's were nonresidents' of the state. An áttachment was levied in due form against what purported to be partnership property and service was procured by .publication under the statute. In this action Ratcliffe seeks to make Curtis E. Young a party to that former judgment under 11651, G., and it is disclosed that the property levied upon in the former action was not the property of the partnership, but actually belonged to Curtis E. Young. In holding that GC. 11651 had no application, the court stated:
1. This is an attempt by Ratcliffe to bring Young in upon service by publication to be made a party to a judgment that had no force and effect.
2. This case cannot be considered as an action brought against a member of the partnership to procure a personal judgment against him for the partnership debt, as it is clearly shown by the pleadings that this action is based solely upon the judgment claimed to exist against the partnership, which is invalid.